Citation Nr: 0332262	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left above-the-knee amputation 
allegedly caused by VA hospitalization, medical or surgical 
treatment. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of vision. 

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for general health deterioration secondary to 
expired medications.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 18, 1944 to 
September 29, 1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied the veteran's claims for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
left above-the-knee amputation, visual loss, and general 
health deterioration secondary to expired medications.  

In March 2003, the veteran and his wife testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that proceeding is of record.  




REMAND

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in March 2002.  For claims, as here, filed on or 
after October 1, 1997, compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying additional disability as 
caused by improper VA treatment.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veterans willful 
misconduct and - (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
and the proximate cause of the disability was - (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 
(effective as of October 1, 1997).  

The veteran contends that he sought VA treatment in 1992 for 
ulcers on his left leg and that, as a result of a surgical 
procedure to relieve those ulcers, he developed problems with 
this extremity and ultimately had to undergo a left above-
the-knee amputation.  He also contends that he currently 
suffers vision loss as a result of VA personnel putting the 
wrong medication in his eye, and that this and other improper 
medication that he has received from VA has caused his 
general health to progressively deteriorate.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  


The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and revised 
VA's obligations insofar as notifying an appellant of the 
type of evidence needed to substantiate a claim-and thereby 
complete an application for benefits, and assisting in 
obtaining evidence that is potentially relevant to the case.  
This includes notifying the veteran of what specific evidence 
he is responsible for obtaining and submitting and what 
specific evidence VA is responsible for obtaining for him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before that 
date and not yet final.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in this new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (O.G.C. Prec. 16-92).  Therefore, for these reasons, a 
remand is required.  

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion when necessary to decide a case.  38 U.S.C.A. 
§ 5103A(d).  The veteran asserts, in essence, that VA was 
negligent in improperly treating his medical disorder-which, 
in turn, resulted in his above-the-knee amputation, visual 
loss, and general health deterioration.  Although his VA 
treatment records were obtained, including for the time at 
issue, no medical opinion is of record addressing the issue 
of fault or negligence.  So an opinion is needed concerning 
this.



Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims 
and to ensure full compliance with due process requirements, 
this case is REMANDED to the RO for the following development 
and consideration: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes apprising the 
veteran of what specific evidence he is 
responsible for obtaining and what 
specific evidence VA will obtain for him.  
See Quartuccio, 16 Vet. App. at 186-87; 
Charles, 16 Vet. App. at 373-74.

2.  Obtain a medical opinion from a 
physician qualified to determine whether 
the veteran's left above-the-knee 
amputation was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA.  Also ask that the 
designated physician indicate whether the 
veteran has loss of vision and/or general 
deterioration of his health due to 
improper administration of VA medication, 
including an expired prescription.

3.  The RO should ensure compliance with 
the directives of this remand.  If there 
is not full compliance, take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

4.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims.  If they 
continue to be denied, send the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) and give 
them time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


